RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0376p.06

                  UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                            ┐
 UNITED STATES OF AMERICA,
                                                            │
                                   Plaintiff-Appellee,      │
                                                             >        No. 18-5578
                                                            │
       v.                                                   │
                                                            │
 WILLIAM J. MILLER,                                         │
                                Defendant-Appellant.        │
                                                            ┘

                        Appeal from the United States District Court
                     for the Eastern District of Kentucky at Covington.
                  No. 2:16-cr-00047-1—David L. Bunning, District Judge.

                                 Argued: December 11, 2019

                             Decided and Filed: December 3, 2020

            Before: McKEAGUE, KETHLEDGE, and MURPHY, Circuit Judges.
                               _________________

                                           COUNSEL

ARGUED: Eric G. Eckes, PINALES, STACHLER, YOUNG, BURRELL & CROUSE CO.,
L.P.A., Cincinnati, Ohio, for Appellant. Elaine K. Leonhard, UNITED STATES ATTORNEY’S
OFFICE, Ft. Mitchell, Kentucky, for Appellee. ON BRIEF: Eric G. Eckes, PINALES,
STACHLER, YOUNG, BURRELL & CROUSE CO., L.P.A., Cincinnati, Ohio, for Appellant.
Elaine K. Leonhard, UNITED STATES ATTORNEY’S OFFICE, Ft. Mitchell, Kentucky,
Charles P. Wisdom, Jr., UNITED STATES ATTORNEY’S OFFICE, Lexington, Kentucky, for
Appellee. Alan Butler, ELECTRONIC PRIVACY INFORMATION CENTER, Washington,
D.C., Ryan T. Mrazik, PERKINS COIE LLP, Seattle, Washington, for Amici Curiae.
 No. 18-5578                          United States v. Miller                              Page 2


                                      _________________

                                           OPINION
                                      _________________

       MURPHY, Circuit Judge. Courts often must apply the legal rules arising from fixed
constitutional rights to new technologies in an evolving world. The First Amendment’s rules for
speech apply to debate on the internet. Packingham v. North Carolina, 137 S. Ct. 1730, 1735–36
(2017). The Second Amendment’s rules for firearms apply to weapons that did not exist “at the
time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582 (2008). The Supreme
Court has made the same point for the rights at issue in this criminal case: The Fourth
Amendment right against “unreasonable searches” and the Sixth Amendment right to confront
“witnesses.”   See Kyllo v. United States, 533 U.S. 27, 34–36 (2001); Melendez-Diaz v.
Massachusetts, 557 U.S. 305, 315–17 (2009). We must consider how the established rules for
these traditional rights should apply to a novel method for combatting child pornography: hash-
value matching.

       A hash value has been described as “a sort of digital fingerprint.” United States v.
Ackerman, 831 F.3d 1292, 1294 (10th Cir. 2016). When a Google employee views a digital file
and confirms that it is child pornography, Google assigns the file a hash value. It then scans
Gmail for files with the same value. A “match” signals that a scanned file is a copy of the illegal
file. Here, using this technology, Google learned that a Gmail account had uploaded two files
with hash values matching child pornography. Google sent a report with the files and the IP
address that uploaded them to the National Center for Missing and Exploited Children
(NCMEC). NCMEC’s systems traced the IP address to Kentucky, and a detective with a local
police department connected William Miller to the Gmail account.            Miller raises various
constitutional challenges to his resulting child-pornography convictions.

       He starts with the Fourth Amendment, arguing that Google conducted an “unreasonable
search” by scanning his Gmail files for hash-value matches. But the Fourth Amendment restricts
government, not private, action. And while Google’s hash-value matching may be new, private
searches are not. A private party who searches a physical space and hands over paper files to the
 No. 18-5578                           United States v. Miller                                Page 3


government has not violated the Fourth Amendment. Burdeau v. McDowell, 256 U.S. 465, 475
(1921). That rule covers Google’s scan of virtual spaces and disclosure of digital files.

          Miller next argues that the police detective conducted an “unreasonable search” when he
later opened and viewed the files sent by Google. This claim implicates another settled rule:
Under the private-search doctrine, the government does not conduct a Fourth Amendment search
when there is a “virtual certainty” that its search will disclose nothing more than what a private
party’s earlier search has revealed. United States v. Jacobsen, 466 U.S. 109, 119 (1984). So we
must ask whether the detective’s manual search would disclose anything more than what
Google’s hash-value search showed. Critically, Miller does not dispute the district court’s
finding about a hash-value match’s near-perfect accuracy: It created a “virtual certainty” that the
files in the Gmail account were the known child-pornography files that a Google employee had
viewed. Given this (unchallenged) reliability, Jacobsen’s required level of certainty is met.

          Miller thus asks us to depart from Jacobsen’s idiosyncratic definition of a Fourth
Amendment “search,” noting that the Supreme Court recently clarified that such a “search” also
occurs when the government trespasses onto property to obtain information. United States v.
Jones, 565 U.S. 400, 404–08 (2012). At the least, Miller says, the detective’s opening of the
files qualifies as a search in this “trespass-to-chattels” sense. He raises a legitimate (if debatable)
point. The Supreme Court has long required the government to obtain a warrant to open sealed
letters, the equivalent of modern emails. Ex parte Jackson, 96 U.S. 727, 732–33 (1877). Yet,
well before Jacobsen, the Court also allowed the government to rely on letters illegally taken and
opened by private parties. Burdeau, 256 U.S. at 474–75. And Google arguably “opened” the
files and committed the “trespass” here. In the end, though, we need not resolve this debate. We
find ourselves bound by Jacobsen no matter how this emerging line of authority would resolve
things.

          Miller lastly argues that the admission of NCMEC’s report at trial violated his Sixth
Amendment right to confront “witnesses.” This right’s basic rule (that a defendant must have the
opportunity to cross-examine those who make testimonial statements) certainly applies to new
types of witnesses, such as forensic analysts. Melendez-Diaz, 557 U.S. at 313–21. But the rule’s
reach is nevertheless limited to statements by “witnesses”—that is, people. And NCMEC’s
 No. 18-5578                         United States v. Miller                             Page 4


automated systems, not a person, entered the specific information into the report that Miller
challenges. The rules of evidence, not the Sixth Amendment, govern the admissibility of this
computer-generated information.

       For these reasons and those that follow, we affirm Miller’s convictions.

                                                I

                                               A

       Many companies rely on hash-value matching to remove child pornography from their
email, file-sharing, and similar internet services. Amicus Br. of Discord et al., at 4–5. “A hash
value is a number that is often represented as a sequence of characters and is produced by an
algorithm based upon the digital contents of a drive, medium, or file.”           2017 Advisory
Committee Note to Fed. R. Evid. 902(14). As a government witness explained, hash values can
be created using common algorithms like SHA or MD5. Johnson Tr., R.106, PageID#1290.
“You basically point this algorithm toward a file, and you get back this alphanumeric string, and
that’s a series of characters that are a fingerprint; the VIN number or the DNA, if you will, of
that file.” Id. Some algorithms assign a character to every pixel in an image, such that the hash
value will change if a single pixel changes. Id., PageID#1291. Other programs, like Microsoft’s
PhotoDNA, return the same value even if a file changes slightly. Id. After companies assign a
“hash value” to a known image of child pornography, they can scan their services for files with
the same value. When they get a “match,” they know that the scanned file is a duplicate of the
child-pornography image without opening and viewing the file. Amicus Br. of Discord et al., at
4–5.

       Apart from commonly used hash algorithms, companies create their own unique
programs. “[S]ince 2008,” for example, “Google has been using its own proprietary hashing
technology to tag confirmed child sexual abuse images.” McGoff Decl., R.33-1, PageID#161.
When a Google employee finds a child-pornography image on its services, Google gives this
image a “hash” and adds it to its “repository of hashes of apparent child pornography as defined
in 18 U.S.C. § 2256.” Id. Google might also discover child pornography from a customer’s
 No. 18-5578                         United States v. Miller                             Page 5


complaint, but “[n]o hash is added to [its] repository without the corresponding image first
having been visually confirmed by a Google employee to be apparent child pornography.” Id.

       Google’s terms of service inform its customers that they may not use services like Gmail
in violation of the law. Id. The terms indicate: “We may review content to determine whether it
is illegal or violates our policies, and we may remove or refuse to display content that we
reasonably believe violates our policies or the law. But that does not necessarily mean that we
review content, so please don’t assume that we do.” Terms, R.33-1, PageID#164.

       Consistent with these terms, Google’s “product abuse detection system” scans some files
that customers upload looking for hash-value matches with the files in its child-pornography
repository. McGoff Decl., R.33-1, PageID#161–62. When this system detects a match, Google
does one of two things. Id. An employee might view the file to confirm that it is child
pornography. Id., PageID#162. Or Google might just send an automated report with the file to
the National Center for Missing and Exploited Children (NCMEC). Id. NCMEC, a nonprofit
entity, “was created to help find missing children, reduce child sexual exploitation, and prevent
child victimization.” Shehan Decl., R.33-6, PageID#193.

       Companies like Google have business reasons to make these efforts to remove child
pornography from their systems.      As a Google representative noted, “[i]f our product is
associated with being a haven for abusive content and conduct, users will stop using our
services.” McGoff Decl., R.33-1, PageID#161. Yet once “electronic communication services
providers” become aware of child pornography on their services, federal law requires them to
report it to NCMEC. 18 U.S.C. §§ 2258A(a), 2258E(6). NCMEC operates a “CyberTipline”
that allows companies to securely disclose child pornography.           Shehan Decl., R.33-6,
PageID#194–95.

       Companies use a standardized “CyberTipline Report” to send images to NCMEC. A
company will complete the report’s “Section A” by identifying, among other things, the date that
the company discovered the file and the IP address that uploaded it. Rep., R.33-2, PageID#169–
71. After a company sends this information, NCMEC’s systems run a search for the location of
the IP address and input the results into “Section B” of the report. Id., PageID#172. An analyst
 No. 18-5578                         United States v. Miller                              Page 6


next might manually search public information to identify a suspect (for example, an analyst
might look for information associated with the email address that sent the file). Id.,
PageID#174–76. This analyst might also look at the image, depending on such factors as
whether the inspection could identify the culprit. Shehan Decl., R.33-6, PageID#195. The
analyst adds the search results to “Section C” of the report. Rep., R.33-2, PageID#174–77.
NCMEC sends the completed report to the law-enforcement agency in the area of the IP address.
Shehan Decl., R.33-6, PageID#196.

                                                B

       This case concerns Gmail. On July 9, 2015, the email address “miller694u@gmail.com”
attached two files to an email that had hash values matching images in Google’s child-
pornography repository. Rep., R.33-2, PageID#170–71. One file was named “young - tight
fuck.jpg”; the other was named “!!!!!!Mom&son7.jpg.” Id., PageID#170. Google deactivated
the account.    The next day, it sent NCMEC an automated CyberTipline Report. Id.,
PageID#169. No Google employee viewed the files. The report classified the images as “A1”
under an industry-wide classification scheme, which meant that they were of prepubescent
minors engaged in sex acts. Id., PageID#170–72. Google listed two IP addresses associated
with the Gmail account. From the first IP address, someone had uploaded the images into Gmail
on July 9 and logged into the account several times during the prior month. From the second IP
address, someone had registered the account on January 29, 2015. Id.

       Once NCMEC received this report, its systems performed a “WhoIs lookup” for the
IP addresses. This search identified their location as Fort Mitchell, Kentucky, and their internet
service provider as Time Warner Cable. Id., PageID#172.    An analyst next searched for
information connected to miller694u@gmail.com. Id., PageID#174–77.      This email was
affiliated with a profile page of “Bill M.” on the social-media website “Tagged.” Id. The profile
page included a picture of “Bill M.” The analyst attached a printout of the page with the picture
to the report. Id., PageID#177. The analyst did not view the files. NCMEC sent the report and
files to the Kentucky State Police. The state police forwarded this information to the police
department in Kenton County (the county encompassing Fort Mitchell).
 No. 18-5578                          United States v. Miller                              Page 7


       On August 13, 2015, Detective Aaron Schihl with the Kenton County Police Department
received the report. Schihl opened and viewed the two files and confirmed that they showed
prepubescent children engaged in sex acts.

       After subpoenaing Time Warner Cable, Schihl learned that the IP address that uploaded
the child pornography was assigned to subscriber “Tania Miller” at a Fort Mitchell home
address. He also learned that “William Jay Miller” had a driver’s license that listed this address.
Schihl obtained a warrant for the records that Google retained for this Gmail account. The
records identified “Bill Miller” as the subscriber. Google provided about 4,000 emails and chat
messages, as well as information in a file-storage account. Schihl found more child pornography
in the file-storage account and in email exchanges from May 2015.

       Schihl next got a warrant to search Miller’s home. In October 2015, the police seized
computers, flash drives, and hard drives. A forensic examination of an external hard drive turned
up 571 child-pornography files (including the files from the July 9 email) organized in folders
named things like “pre-teen.” The IP address for Miller’s laptop matched an IP address from the
CyberTipline Report, and the laptop appeared to have been connected to the external hard drive.
In an interview with Schihl, Miller admitted that his hard drive contained child pornography, but
claimed that the images had been on the drive when he bought it at a yard sale a year earlier. A
forensic examination, in fact, showed that the child-pornography files had been created on the
hard drive a week before the July 9 email.

       The government indicted Miller on seven counts of knowingly receiving, distributing, or
possessing child pornography. 18 U.S.C. § 2252(a)(2), (a)(4)(B). These counts corresponded to
the email exchanges of child pornography from May 2015, the email containing the two files on
July 9, and the files on the hard drive in Miller’s home. Miller moved to suppress this evidence
on the ground that the police learned of the child-pornography images attached to the July 9
email in violation of the Fourth Amendment. The district court denied his motion. United States
v. Miller, 2017 WL 2705963, at *8 (E.D. Ky. June 23, 2017).

       Miller stood trial. The government introduced the CyberTipline Report through the
testimony of an NCMEC director. Miller raised a Confrontation Clause objection because this
 No. 18-5578                            United States v. Miller                            Page 8


witness was not the analyst who had worked on the report. The district court overruled his
objection.

       As Miller’s main defense, his counsel argued that he was not the person who had emailed
child pornography or placed child pornography on the hard drive. Counsel highlighted that a few
emails about a cellphone rebate sent to this Gmail account had been addressed to Miller’s
brother, Fred Miller. Miller’s wife, mother-in-law, and daughter testified that Fred, whom they
described as “strange” or “simple-minded,” came to their house about once a week and
sometimes used Miller’s laptop.

       The government sought to rebut Miller’s attempt to shift blame to his brother. Detective
Schihl went through many messages from the Gmail account showing a person named “Bill”
propositioning women using Miller’s photos. Schihl also testified that the “Tagged” profile page
connected to this Gmail account used a picture of Miller. The forensic examiner likewise
explained that the hard drive with the child-pornography folders included a folder named “me”
full of Miller’s pictures. And it contained Skype messages requesting pictures of naked children
using the display name “Bill Miller.”

       The jury convicted Miller on all counts. The district court sentenced him to 150 months
in prison followed by 15 years of supervised release.

       Miller appeals. He argues: (1) that the government violated his Fourth Amendment right
against unreasonable searches; (2) that the district court violated his Sixth Amendment right to
confront witnesses; and (3) that district court wrongly found sufficient evidence to convict him.

                                        II. Fourth Amendment

       The Fourth Amendment provides in relevant part: “The right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not
be violated[.]” U.S. Const. amend. IV. Miller asserts that the government committed two
“unreasonable searches”: the first when Google discovered the two files in Miller’s email on July
9 and the second when Detective Schihl later opened and viewed those files.
 No. 18-5578                          United States v. Miller                               Page 9


             A. Did Google’s hash-value matching violate the Fourth Amendment?

       Miller claims that Google conducted an “unreasonable search” by scanning his July 9
email for hash-value matches. This claim faces an immediate (and ultimately insurmountable)
obstacle: Google is a private entity. Like other constitutional rights, see Manhattan Cmty.
Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019), the Fourth Amendment regulates only
government action, United States v. Jacobsen, 466 U.S. 109, 113 (1984). If, for example, a
private party enters your home in search of incriminating papers, that party may have committed
a trespass under state tort law, but the party has not engaged in an unreasonable search under the
Fourth Amendment. See Burdeau v. McDowell, 256 U.S. 465, 475 (1921). Indeed, until it was
incorporated against the states, the Fourth Amendment did not even apply to state officers (like
Detective Schihl) who acted independently of federal officers. See Byars v. United States,
273 U.S. 28, 33–34 (1927); cf. Elkins v. United States, 364 U.S. 206, 215 (1960). And although
the Fourteenth Amendment has now expanded the Fourth Amendment’s reach to cover state
actors, it too regulates only government action, not private action. See Civil Rights Cases,
109 U.S. 3, 17–18 (1883).

       This “government” action most obviously exists when public employees perform public
functions. See West v. Atkins, 487 U.S. 42, 49–50 (1988). But the Constitution does not compel
governments to conduct their affairs through the “public employees” that they typically use
today. Spencer v. Lee, 864 F.2d 1376, 1379 (7th Cir. 1989) (en banc). Historically, “[p]rivate
citizens were actively involved in government work, especially where the work most directly
touched the lives of the people.” Filarsky v. Delia, 566 U.S. 377, 385 (2012). It was, for
example, “a common practice in this country for private watchmen or guards to be vested with
the powers of policemen, sheriffs or peace officers to protect the private property of their private
employers,” but states considered them “public officers when performing their public duties.”
NLRB v. Jones & Laughlin Steel Corp., 331 U.S. 416, 429, 431 (1947). And “[t]he Constitution
constrains governmental action ‘by whatever instruments or in whatever modes that action may
be taken.’” Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374, 392 (1995) (quoting Ex parte
Virginia, 100 U.S. 339, 346–47 (1880)).
 No. 18-5578                          United States v. Miller                            Page 10


       This rule raises the key question: When should a private party’s actions be “fairly
attributable” to the government and trigger the Constitution’s protections? Lugar v. Edmondson
Oil Co., 457 U.S. 922, 937 (1982). One approach to this constitutional “agency” question would
be to review our legal traditions and consider situations in which our laws have historically
imputed one person’s conduct to another.         After all, “traditional agency principles were
reasonably well ensconced in the law at the time of the founding[.]” United States v. Ackerman,
831 F.3d 1292, 1301 (10th Cir. 2016) (Gorsuch, J.). Yet the Supreme Court has stated that
“[w]hat is fairly attributable is a matter of normative judgment, and the criteria lack rigid
simplicity.” Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001).
It has adopted a fact-bound approach to this attribution question, one that uses “different factors
or tests in different contexts.” Lugar, 457 U.S. at 939. Sometimes, the Court uses a “function”
test that asks whether a private party performs a public function. Romanski v. Detroit Ent.,
L.L.C., 428 F.3d 629, 636 (6th Cir. 2005). Other times, the Court uses a “compulsion” test that
asks whether the government compelled a private party’s action. Id. Still other times, the Court
uses a “nexus” test that asks whether a private party cooperated with the government. Id.; see
Halleck, 139 S. Ct. at 1928.

       As the party seeking to suppress evidence, Miller must prove that Google’s actions were
government actions under one of these tests. United States v. Ringland, 966 F.3d 731, 735 (8th
Cir. 2020); cf. United States v. Baker, 976 F.3d 636, 645 (6th Cir. 2020). He has fallen short.

       1. Did Google perform a public function? The Supreme Court has held that some
functions qualify as “government” functions no matter who performs them. Halleck, 139 S. Ct.
at 1928–29. Yet few activities qualify. Id. at 1929. If a function is always a “government”
action, it means that the government may not deregulate by allowing private parties to perform
the action without becoming the “government” themselves. See Spencer, 864 F.2d at 1379. This
test thus covers only those limited activities—for example, running a city—that have
“traditionally and exclusively” been performed by the government. Durante v. Fairlane Town
Ctr., 201 F. App’x 338, 341 (6th Cir. 2006) (citing Jackson v. Metro. Edison Co., 419 U.S. 345,
352 (1974)); see Marsh v. Alabama, 326 U.S. 501, 505–09 (1946). Most activities—such as
providing electricity, operating a nursing home, or managing a public-access television station—
 No. 18-5578                           United States v. Miller                         Page 11


will not qualify. See Halleck, 139 S. Ct. at 1929; Blum v. Yaretsky, 457 U.S. 991, 1011–12
(1982); Jackson, 419 U.S. at 352–53.

        Miller has not shown that Google’s hash-value matching satisfies this test. Admittedly,
the investigation of a crime (like the possession of child pornography) has long been performed
by the government. Ackerman, 831 F.3d at 1295. But it has also long been performed by private
parties protecting their property. Think of shopkeepers investigating theft by shoplifters or
insurance companies investigating arson by claimants. See Chapman v. Higbee Co., 319 F.3d
825, 833–34 (6th Cir. 2003) (en banc); United States v. Howard, 752 F.2d 220, 227–28 (6th Cir.
1985), adopted en banc in relevant part 770 F.2d 57, 62 (6th Cir. 1985). Only when a party has
been “endowed with law enforcement powers beyond those enjoyed by” everyone else have
courts treated the party’s actions as government actions. Ackerman, 831 F.3d at 1296; see
Romanski, 428 F.3d at 636–37. And Miller identifies nothing that gave Google any special
police powers.

        2. Did Google act under compulsion? Even if a private party does not perform a public
function, the party’s action might qualify as a government act if the government “has exercised
coercive power or has provided such significant encouragement, either overt or covert, that the
choice must in law be deemed to be that of the” government. Blum, 457 U.S. at 1004; see
Adickes v. S. H. Kress & Co., 398 U.S. 144, 170–71 (1970). When, for example, federal
regulations compelled private railroads to conduct post-accident drug and alcohol testing of
employees involved in train accidents, the Supreme Court held that the railroads were engaged in
“government” searches. Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 614 (1989). Not only
that, when other regulations merely permitted railroads to undertake this testing in other
situations, the Court held that even these tests qualified as “government” searches. Id. at 611–
12, 615. Several “features” of these regulations led the Court to treat the nonmandatory private
testing as government action. Id. at 615. The regulations preempted conflicting state laws and
collective-bargaining terms, conferred on the government a right to receive test results, barred
railroads from contracting away their testing rights, and prohibited employees from refusing to
take tests. Id.
 No. 18-5578                          United States v. Miller                             Page 12


       At the same time, private action does not become government action merely because the
government authorizes or acquiesces in it. See Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 164–
65 (1978). Even extensive regulation of a private party will not turn its every action into
government action. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 57–58 (1999). The
Supreme Court thus refused to find “government” action when a utility disconnected a
customer’s electricity even though the utility had been subject to broad state oversight and the
state had approved the utility’s general disconnection practice. See Jackson, 419 U.S. at 352–58.

       Miller has not shown that Google’s hash-value matching falls on the “compulsion” side
of this line. He cites no law that compels or encourages Google to operate its “product abuse
detection system” to scan for hash-value matches. Federal law disclaims such a mandate. It says
that providers need not “monitor the content of any [customer] communication” or “affirmatively
search, screen, or scan” files. 18 U.S.C. § 2258A(f). Nor does Miller identify anything like the
government “encouragement” that the Court found sufficient to turn a railroad’s drug and
alcohol testing into “government” testing. See Skinner, 489 U.S. at 615. In that context,
regulations authorized the testing and barred railroads from contracting away their rights. Id. In
this context, Miller identifies no regulations authorizing Google’s hash-value matching or
barring Google from changing its terms of service to prohibit the practice. See United States v.
Richardson, 607 F.3d 357, 365–67 (4th Cir. 2010). Google’s decision to scan its customers’ files
is instead like the utility’s decision to disconnect its customers’ electricity: The “initiative” to
take both actions “comes from” the private party, not the government. Jackson, 419 U.S. at 357.

       Miller responds by identifying government compulsion for a different activity. Federal
law requires “electronic communication service providers” like Google to notify NCMEC when
they become aware of child pornography. 18 U.S.C. § 2258A(a). But this mandate compels
providers only to report child pornography that they know of; it does not compel them to search
for child pornography of which they are unaware. Id. § 2258A(f). And the Supreme Court’s
cases tell us to focus on “the specific conduct of which [a party] complains.” Sullivan, 526 U.S.
at 51 (quoting Blum, 457 U.S. at 1004). That conduct is Google’s hash-value matching, not its
reporting.
 No. 18-5578                           United States v. Miller                             Page 13


        Precedent confirms this point. Many courts have found that a “reporting requirement,
standing alone, does not transform [a service provider] into a government agent whenever it
chooses to scan files sent on its network for child pornography.” Ringland, 966 F.3d at 736
(quoting United States v. Stevenson, 727 F.3d 826, 830 (8th Cir. 2013)); United States v.
Cameron, 699 F.3d 621, 637–38 (1st Cir. 2012); United States v. Wolfenbarger, 2019 WL
6716357, at *13–16 (N.D. Cal. Dec. 10, 2019) (citing cases). More generally, many laws require
certain individuals, such as teachers or doctors, to report child abuse. In that context, too, courts
have held that reporting mandates do not transform private parties into government actors for
purposes of various constitutional provisions. See, e.g., Mueller v. Auker, 700 F.3d 1180, 1191–
92 (9th Cir. 2012); Brown v. Newberger, 291 F.3d 89, 93–94 (1st Cir. 2002).

        History also confirms the point. At common law, citizens had “a duty to raise the ‘hue
and cry’ and report felonies” of which they were aware. Branzburg v. Hayes, 408 U.S. 665, 696
& nn.34–35 (1972). A person might commit a “misprision of felony” by failing to do so. United
States v. Caraballo-Rodriguez, 480 F.3d 62, 71 (1st Cir. 2007); see Carl Wilson Mullis,
Misprision of Felony: A Reappraisal, 23 Emory L.J. 1095 (1974). It would be odd to think that
this reporting duty turned the entire populace into government actors. Cf. Doe v. Rains Cnty.
Indep. Sch. Dist., 66 F.3d 1402, 1411 (5th Cir. 1995). Indeed, English law imposed a harsher
sentence on a “public officer” who failed to report a crime (as compared to a “common person”);
it did not treat everyone as a government officer. 4 William Blackstone, Commentaries on the
Laws of England *121. At the least, Miller has not shown that this common reporting duty turns
private parties into public actors whenever they do something other than disclose a crime, such
as voluntarily investigate it.

        3. Did Google have a nexus to government actors?             Private action might still be
attributed to the government if “a sufficiently close nexus” exists between a private party and
government actors. Jackson, 419 U.S. at 351; cf. Byars, 273 U.S. at 32–34. Our traditions can
shed light on the required “nexus.” Cf. Ackerman, 831 F.3d at 1301. At common law, for
example, a conspirator’s actions were imputed to coconspirators, so private action could be
treated as government action if private and public actors conspired to violate constitutional
rights. Rudd v. City of Norton Shores, 977 F.3d 503, 512–13 (6th Cir. 2020). Similarly, at
 No. 18-5578                          United States v. Miller                            Page 14


common law, an agency relationship was created through a “manifestation of consent by one
person to another that the other shall act on his behalf and subject to his control, and consent by
the other so to act.” Ackerman, 831 F.3d at 1301 (quoting Restatement (Second) of Agency § 1
(Am. L. Inst. 1958)). In the search context, our cases have asked two questions to identify these
constitutional agency relationships: What was the private party’s intent in undertaking a search?
And did the government acquiesce to the search? See United States v. Bowers, 594 F.3d 522,
525–26 (6th Cir. 2010).

         Miller failed to show that Google acted as a government agent under this test. Consider
Google’s intent. Miller cites nothing suggesting that it intended to act as a police agent. Google
instead sought to rid its virtual spaces of criminal activity for the same reason that shopkeepers
have sought to rid their physical spaces of criminal activity: to protect their businesses. See
Chapman, 319 F.3d at 834. Google does not want its services to become a “haven for abusive
content” because customers will stop using them if that occurs.           McGoff Decl., R.33-1,
PageID#161; see Stevenson, 727 F.3d at 830–31.             And Google “cooperated” with law
enforcement in this case only by sending a report. Yet courts typically reject arguments that a
private party’s decision to call 911 or report a crime creates an “agency” relationship with the
responding authorities. See, e.g., Moldowan v. City of Warren, 578 F.3d 351, 399 (6th Cir.
2009).

         Now consider the government’s perspective.        Miller again cites no evidence that
Detective Schihl or any other law-enforcement officer influenced Google’s decision to scan the
files in the July 9 email for hash-value matches. See Richardson, 607 F.3d at 364–65. Police got
involved only after Google had performed that scan and uncovered the crime. See Burdeau,
256 U.S. at 474–75; cf. United States v. Booker, 728 F.3d 535, 540–45 (6th Cir. 2013).

         Miller responds that Google has cooperated with NCMEC in other ways, including by
participating in an NCMEC-led exchange of child-pornography hash values and by helping
design NCMEC’s standard report. Miller argues that these activities create a nexus with the
government because he asks us to treat NCMEC, a private entity, as a government actor. The
Tenth Circuit viewed NCMEC in that light. Ackerman, 831 F.3d at 1295–1300. We need not
take a position on it. Even if NCMEC were a government actor, these activities do not show that
 No. 18-5578                         United States v. Miller                           Page 15


Google acted as an NCMEC “agent” when engaging in the specific hash-value scanning at issue
here. Google did not even scan for any NCMEC-provided hash values during the relevant time.
McGoff Decl., R.33-1, PageID#162. And child pornography is tragically common. So it makes
sense for providers that must report it to create a generic form for their “convenience,” whether
or not they have agreed with government actors to conduct searches. See Gramenos v. Jewel
Cos., 797 F.2d 432, 435–36 (7th Cir. 1986).       Google’s hash-value matching thus did not
implicate the Fourth Amendment.

          B. Was Detective Schihl’s viewing of the images an “unreasonable search”?

       Unable to rely on Google’s private actions, Miller turns to Detective Schihl’s public
actions. Miller argues that Schihl conducted an illegal “search” when, without a warrant, he
viewed the files that Google sent.     In recent years, the Supreme Court has followed two
approaches to decide whether a Fourth Amendment “search” has occurred. Taylor v. City of
Saginaw, 922 F.3d 328, 332 (6th Cir. 2019). Miller invokes both. Using the Supreme Court’s
primary definition of a “search,” he argues that Detective Schihl invaded his “reasonable
expectation of privacy” when viewing the files. Using an alternative property-based definition,
Miller also argues that Schihl committed a “trespass” when viewing the files. We address each
argument in turn.

          1. Did Detective Schihl invade Miller’s reasonable expectation of privacy?

       When interpreting the Fourth Amendment over the last fifty years, the Supreme Court has
typically not relied on the usual definition of the word “search” (“[t]o look over or through for
the purpose of finding something”). Kyllo v. United States, 533 U.S. 27, 32 n.1 (2001) (quoting
Noah Webster, An American Dictionary of the English Language 66 (1828) (reprint 6th ed.
1989)); Morgan v. Fairfield Cnty., 903 F.3d 553, 570–72 (6th Cir. 2018) (Thapar, J.,
concurring). Since Katz v. United States, 389 U.S. 347 (1967), the Court has instead defined the
word to mean a government intrusion into a person’s “expectation of privacy that society is
prepared to consider reasonable.” United States v. Warshak, 631 F.3d 266, 284 (6th Cir. 2010)
(quoting Jacobsen, 466 U.S. at 113). This definition requires us to consider whether a person
 No. 18-5578                          United States v. Miller                            Page 16


has an expectation of privacy in the space the government invaded and whether that subjective
expectation is objectively reasonable. Id.

       We thus must consider whether Miller had a reasonable expectation of privacy in the two
files that Detective Schihl viewed. We begin, though, by identifying two questions that we need
not consider. The first: Did Miller have a reasonable expectation of privacy in his Gmail
account? Our court has held that individuals generally have reasonable expectations of privacy
in the emails that they send through commercial providers like Google. Id. at 283–88. (Caselaw
on this issue remains “surprisingly sparse” outside our circuit. 2 Wayne R. LaFave et al., Crim.
Proc. § 4.4(c) (4th ed.), Westlaw (database updated Dec. 2019).) Yet Google’s terms of service
also permit it to view its customers’ content for illegal items. Warshak added “that a subscriber
agreement might, in some cases, be sweeping enough to defeat a reasonable expectation of
privacy in the contents of an email account” (while suggesting that this outcome would be rare).
631 F.3d at 286. But here we need not consider whether Google’s terms are of the “sweeping”
sort and will assume that Miller had a reasonable expectation of privacy in his email.

       The second: Did the hash-value matching “invade” Miller’s reasonable expectation of
privacy? According to the Supreme Court, binary searches that disclose only whether a space
contains contraband are not Fourth Amendment “searches.” Illinois v. Caballes, 543 U.S. 405,
408 (2005). The Court has held, for example, that the government does not invade a reasonable
expectation of privacy when a police dog sniffs luggage for drugs. United States v. Place,
462 U.S. 696, 706–07 (1983).      Yet the Court has also held that a thermal-imaging device
detecting the heat emanating from a house invades such an expectation because it can show more
than illegal growing operations (such as the “hour each night the lady of the house takes her
daily sauna and bath”). Kyllo, 533 U.S. at 38. Which category does hash-value matching fall
within? Is it like a dog sniff? Or a thermal-imaging device? We also need not consider this
question and will assume that hash-value searching counts as an invasion of a reasonable
expectation of privacy. Cf. Richard P. Salgado, Fourth Amendment Search and the Power of the
Hash, 119 Harv. L. Rev. F. 38 (2005).

       We do not resolve these questions because Detective Schihl did not monitor the Gmail
account. Google did. This case thus concerns another part of the Court’s expectation-of-privacy
 No. 18-5578                            United States v. Miller                          Page 17


test known as the “private-search doctrine.” See United States v. Lichtenberger, 786 F.3d 478,
481–82 (6th Cir. 2015); see also United States v. Reddick, 900 F.3d 636, 637 (5th Cir. 2018).
The Court has held that government conduct does not infringe a reasonable expectation of
privacy (or qualify as a “search”) if the conduct does not exceed the “scope” of an earlier private
search. Jacobsen, 466 U.S. at 115. Two cases created this doctrine and illustrate its boundaries.
Id. at 118–26; Walter v. United States, 447 U.S. 649, 653–59 (1980) (Stevens, J., opinion).

       Start with Jacobsen. There, Federal Express employees opened a package for insurance
reasons because it had been damaged in route. 466 U.S. at 111.   Within this box, they
discovered a tube “made of the silver tape used on basement ducts” covered by newspaper. Id.
They cut open the tube and found bags with white powder. Id. The employees returned the bags
to the tube and the tube to the box and called the police. Id. A DEA agent arrived and took
everything back out. Id. The agent also conducted a field test of the powder to determine if it
was cocaine. Id. at 111–12, 122. The Court rejected a Fourth Amendment challenge to the
agent’s actions. Id. at 113–26. It described the key question as whether those actions “exceeded
the scope” of the private search. Id. at 115. To answer this question, the Court divided the
actions into two parts, separately analyzing the agent’s decision to examine the box and test the
powder. As for the examination, the Court held that the agent’s conduct “infringed no legitimate
expectation of privacy and hence was not a ‘search’” because the employees had also searched
the box and made it freely available. Id. at 118–20. As for the testing, the Court concluded that
it exceeded the scope of the private search. Id. at 122. But it held that the testing was not a
“search” for a different reason: because, like a dog sniff, it could reveal only whether the powder
was (or was not) cocaine. Id. at 123.

       Turn to Walter. There, packages containing boxes of films were delivered to the wrong
company. 447 U.S. at 651 (Stevens, J., opinion).           The company’s employees opened the
packages and discovered that the boxes had “explicit descriptions” suggesting the films were
obscene. Id. at 652. After the employees called the FBI, agents watched the films to confirm
their obscenity status. Id. In a fractured decision, the Court found a Fourth Amendment
violation from the decision to watch the films without obtaining a warrant. See Jacobsen, 466
U.S. at 115–16. Justice Stevens’s opinion reasoned that “the unauthorized exhibition of the films
 No. 18-5578                           United States v. Miller                             Page 18


constituted an unreasonable invasion of their owner’s constitutionally protected interest in
privacy.” 447 U.S. at 654 (Stevens, J., opinion). The private employees had seen only the
labels, and watching the films was a “significant expansion” of that search. Id. at 657; see also
id. at 661–62 (White, J., concurring in part and concurring in the judgment).

         What rule emerges from these cases to decide when government actions “exceed[] the
scope of the private search”? Jacobsen, 466 U.S. at 115. Jacobsen suggested that the box
“could no longer support any expectation of privacy” because “there was a virtual certainty” that
the DEA agent would learn nothing more by reopening the box than what the FedEx employees
had learned in their initial search of it. Id. at 119, 120 n.17, 121. Walter suggested that the films
could support an expectation of privacy because the FBI agents would learn much more by
watching the films than what the private employees had learned from viewing the labels alone,
which permitted only “inferences about what was on the films.” 447 U.S. at 657 (Stevens, J.,
opinion). Putting these outcomes together, we have held that the private-search doctrine requires
a private actor’s search to create a “virtual certainty” that a government search will disclose
nothing more than what the private party has already discovered. See Lichtenberger, 786 F.3d at
488; cf. United States v. Runyan, 275 F.3d 449, 463–64 (5th Cir. 2001) (substantial-certainty
test).

         Applying this test, we must ask whether Google’s hash-value search of the files using its
digital eyes made it virtually certain that Detective Schihl would discover no more than what
Google had learned when he viewed the images with his human eyes. Jacobsen, 466 U.S. at
119. We are helped in this endeavor by two thoughtful decisions applying the private-search
doctrine in this new context. Reddick, 900 F.3d at 638–39; Ackerman, 831 F.3d at 1305–07.

         In Ackerman, AOL matched one image in the defendant’s email with a child-
pornography hash value. AOL sent the email and its four images to NCMEC. 831 F.3d at 1294.
An NCMEC analyst viewed the email and images. Id. In an opinion by then-Judge Gorsuch, the
Tenth Circuit held that NCMEC’s search exceeded the scope of AOL’s search. Id. at 1305–06.
AOL learned only that a single image had a hash-value match, but the NCMEC analyst viewed
the entire email. Id. The analyst’s search thus disclosed a lot more information: whether the
other images were child pornography and whether the email contained correspondence. Id. Yet
 No. 18-5578                           United States v. Miller                            Page 19


Ackerman reserved whether its holding would change if the analyst had viewed only the one
image. Id. at 1306.

          In Reddick, the Fifth Circuit considered this reserved question. There, the defendant
loaded images into a Microsoft account with hash values matching child pornography. 900 F.3d
at 637–38. Microsoft sent the images to NCMEC, which shared them with a detective. Id. at
638. The court held that the detective’s viewing did not exceed the scope of Microsoft’s search.
Id. at 639. It gave two reasons. Microsoft’s hash-value matching allowed it to identify child
pornography “with almost absolute certainty[.]” Id. (citation omitted). And the detective’s
viewing “was akin to the government agents’ decision to conduct chemical tests on the white
powder in Jacobsen.” Id.

          Our case is like Reddick rather than Ackerman because Detective Schihl viewed only files
with hash-value matches. And we agree with Reddick’s holding that the private-search doctrine
applies. But we opt not to rely on Reddick’s second reason: that the detective’s viewing of the
images was like the DEA agent’s testing of the powder in Jacobsen. Jacobsen recognized that
this testing “exceeded the scope” of the FedEx employees’ search, so the Court held that it did
not qualify as a “search” for a reason unrelated to the private-search doctrine. 466 U.S. at 122.
The binary test revealed only “whether or not a suspicious white powder was cocaine.” Id. If
the test came back negative, it would not disclose what the substance was—whether “sugar or
talcum powder.” Id. This logic does not cover Schihl’s actions. If the files portrayed something
other than child pornography, Schihl would have learned what they showed—whether an
embarrassing picture of the sender or an innocuous family photo. His inspection (unlike the test)
qualifies as the invasion of a “legitimate privacy interest” unless Google’s actions had already
frustrated the privacy interest in the files. Id. at 123; cf. Riley v. California, 573 U.S. 373, 401
(2014).

          Rather than compare Schihl’s viewing of the files to the agent’s field test, we must
compare Google’s search of the files to the FedEx employees’ search of the box. Did Google’s
“electronic” inspection create the same level of certitude as the FedEx employees’ “manual”
inspection that the later government search would reveal nothing more than what the private
parties had already discovered? Recall what Google had learned. At some point, Google
 No. 18-5578                         United States v. Miller                            Page 20


employees who are trained on the federal definition of child pornography viewed two images to
confirm that they are illegal child pornography before adding them to its child-pornography
repository. McGoff Decl., R.33-1, PageID#161. Google used its hashing technology to scan the
images and give them hash values. Id., PageID#161–62. It coded the files as prepubescent
minors engaged in sex acts. Id., PageID#162; Rep., R.33-2, PageID#170–72. Lastly, Google
scanned the two files from Miller’s July 9 email to confirm that those files had the same hash
values and were duplicates of the images that its employees had previously viewed. McGoff
Decl., R.33-1, PageID#161–62.

       Jacobsen requires us to apply the public-search doctrine if there is a “virtual certainty”
that Schihl’s viewing of the files would disclose the same images that Google’s employees had
already viewed. Lichtenberger, 786 F.3d at 488. At bottom, then, this case turns on the question
whether Google’s hash-value matching is sufficiently reliable. Yet the caselaw leaves unclear
how we should go about answering that question. Should we treat it as a legal issue subject to de
novo review because it is more like a “legislative fact” (to be decided uniformly) than an
“adjudicative fact” (to be decided anew by hundreds of district judges)? Cf. A Woman’s Choice-
East Side Women’s Clinic v. Newman, 305 F.3d 684, 688 (7th Cir. 2002); Kenneth C. Davis, An
Approach to Problems of Evidence in the Administrative Process, 55 Harv. L. Rev. 364, 402–10
(1942). Or should we treat it as a fact issue subject to clear-error review because it turns on
historical facts about a technology’s reliability? Cf. Glossip v. Gross, 576 U.S. 863, 881 (2015).
This clear-error standard might at least govern subsidiary questions. Google, for example, used
its own proprietary technology in this case, and presumably a defendant may challenge a specific
program’s reliability even if a general technology is foolproof when performed properly.
Cf. Florida v. Harris, 568 U.S. 237, 247–48 (2013).

       We leave these questions for another day. Miller, who bore the burden of proof, never
“challenge[d] the reliability of hashing” in the district court. United States v. Miller, 2017 WL
2705963, at *5 n.2 (E.D. Ky. June 23, 2017); see Baker, 976 F.3d at 645. The magistrate judge,
whose findings the district court adopted, found that the technology was “highly reliable—akin
to the reliability of DNA.” United States v. Miller, 2017 WL 9325815, at *10 (E.D. Ky. May 19,
2017). The evidence in one cited case suggested that “[t]he chance of two files coincidentally
 No. 18-5578                          United States v. Miller                             Page 21


sharing the same hash value is 1 in 9,223,372,036,854,775,808.” United States v. Dunning, 2015
WL 13736169, at *2 (E.D. Ky. Oct. 1, 2015) (citation omitted). (That is 1 in 9.2 quintillion in
case you were wondering.) Another cited source suggested that the common algorithms “will
generate numerical identifiers so distinctive that the chance that any two data sets will have the
same one, no matter how similar they appear, is less than one in one billion.” Barbara J.
Rothstein et al., Managing Discovery of Electronic Information: A Pocket Guide for Judges 38
(2d ed. Federal Judicial Center 2012).        Miller points us to no contrary sources.         This
(unchallenged) information satisfies Jacobsen’s virtual-certainty test and triggers its private-
search doctrine.

       New technologies can cut in both directions when courts attempt the difficult task of
applying fixed rules to them. If a private party manually searched just one bankers box, the
police likely would exceed the scope of that search under Jacobsen if they manually searched
many other nearby boxes. Compare United States v. Richards, 301 F. App’x 480, 483 (6th Cir.
2008), with United States v. Williams, 354 F.3d 497, 510 (6th Cir. 2003). Because a computer
can hold substantially more information than a box, we held in a related context, a private search
of some computer files does not give the government license to search the entire computer.
Lichtenberger, 786 F.3d at 488–89. We reasoned that the latter search would reveal much more
information and be equivalent to the search of the many other unopened boxes. Id.; see Orin S.
Kerr, Searches and Seizures in a Digital World, 119 Harv. L. Rev. 531, 541–43 (2005).

       Here, by contrast, the information on which the district court relied suggests that a
computer’s “virtual” search of a single file creates more certainty about the file’s contents than a
person’s “manual” search of the file. Most people who view images do not use a magnifying
glass to undertake a pixel-by-pixel inspection. Common hash algorithms, by contrast, catalogue
every pixel. Johnson Tr., R.106, PageID#1290–91. Suppose a private party gets only a quick
view of a picture before concluding that it is child pornography and handing the picture to the
police. Cf. Bowers, 594 F.3d at 524. Under Jacobsen, that inspection would likely trigger the
private-search doctrine and allow the police to reexamine the picture “more thoroughly,”
Runyan, 275 F.3d at 464, despite the “risk of a flaw in the [person’s] recollection,” Jacobsen,
466 U.S. at 119. What sense would it make to treat a more accurate search of a file differently?
 No. 18-5578                          United States v. Miller                             Page 22


       In response, Miller compares a hash value to the “explicit descriptions” on the film boxes
that Walter found insufficient to permit the FBI’s viewing of the films. 447 U.S. at 652
(Stevens, J., opinion). Miller would have a point if Google forwarded the image files to Schihl
based on their names alone: “young - tight fuck.jpg” and “!!!!!!Mom&son7.jpg.” Rep., R.33-2,
PageID#170.     But the hash-value searches revealed much more information than those
descriptions. Google’s technology “opened” and “inspected” the files, revealing that they had
the same content as files that Google had already found to be child pornography.

       An amicus supporting Miller next points out that the Google employees who add files to
its child-pornography repository might mistake a lawful image for an illegal one. Yet that is not
a type of error that matters under the private-search doctrine. Just because a private party turns
out to be wrong about the legality of an item that the party discloses to police does not mean that
the police violate the Fourth Amendment when they reexamine the item. If, for example, the
powder in Jacobsen had tested negative for cocaine, that result would not have transformed the
DEA agent’s reexamination of the box into a Fourth Amendment “search.” See 466 U.S. at 123.
Nor would the police conduct a Fourth Amendment “search” if the pictures that a private party
provides turn out not to be “child pornography” under 18 U.S.C. § 2256. See Bowers, 594 F.3d
at 526. And Google employees trained on this federal definition are much more likely to
accurately identify child pornography than a person who comes across one disturbing image.

       Does Carpenter v. United States, 138 S. Ct. 2206 (2018), change things? It held that an
individual has “a legitimate expectation of privacy in the record of his physical movements as
captured” by cell-site location information—even though this information is kept by (and
disclosed to) a third-party wireless carrier. Id. at 2217. The Court reasoned that the tracking of a
person’s cellphone “achieves near perfect surveillance” of the person over the many years that
the carrier retains the data. Id. at 2218. We fail to see how this holding can help Miller.
Carpenter may well confirm our prior decision that individuals have a reasonable expectation of
privacy in their emails—even though those emails (like the cellphone data) are kept by third
parties. See id. at 2222 (citing Warshak, 631 F.3d at 283–88); id. at 2262–63, 2269 (Gorsuch, J.,
dissenting). But Carpenter asked only whether the government engaged in a “search” when it
compelled a carrier to search its records for certain information that the government demanded.
 No. 18-5578                          United States v. Miller                           Page 23


Id. at 2222. Carpenter did not cite Jacobsen, let alone address its private-search doctrine. Here,
moreover, the government did not compel Google’s hash-value matching (unlike the carrier’s
subpoena-induced search of cell-site records). And Miller has no legitimate expectation of
privacy in illegal contraband like child pornography (unlike cell-site records).        Jacobsen,
466 U.S. at 123. In short, we agree with Reddick’s conclusion that Jacobsen controls this case.
900 F.3d at 637–39.

               2. Did Detective Schihl conduct a search under a “trespass” approach?

          Perhaps Jacobsen should not control. The Supreme Court recently clarified that the
invasion of a “reasonable expectation of privacy” is not the only way to define a Fourth
Amendment “search.” “For much of our history, Fourth Amendment search doctrine was ‘tied to
common-law trespass’ and focused on whether the Government ‘obtains information by
physically intruding on a constitutionally protected area.’”     Carpenter, 138 S. Ct. at 2213
(quoting United States v. Jones, 565 U.S. 400, 405, 406 n.3 (2012)). Unlike the defendant in
Reddick, Miller asks us to find that Detective Schihl engaged in a search under this alternative
theory.

          Jones recently reinvigorated the trespass approach. There, the police attached a GPS
device to the defendant’s car and tracked the car’s movements for weeks. 565 U.S. at 402–03.
The government argued that no search occurred because the defendant had no reasonable
expectation of privacy in his movements on public roads. Id. at 406. The Court disagreed,
holding that the installation of the GPS device qualified as a “search” because the government
“physically occupied private property for the purpose of obtaining information.” Id. at 404.
According to the Court, the expectation-of-privacy test can expand the scope of areas protected
by the Fourth Amendment, but it cannot eliminate protection for areas that the traditional
“trespass” definition of a search would cover. Id. at 405–08; see also Taylor, 922 F.3d at 332–
33.

          How might Jones’s property-based approach apply here? An obvious analogy helps
Miller at the outset. The Fourth Amendment protects not just intrusions into a person’s “house,”
but also invasions of the person’s “papers” and “effects.” See U.S. Const. amend. IV. From
 No. 18-5578                         United States v. Miller                            Page 24


before the founding, therefore, judges recognized that “[t]he protection of private property
extended to letters, papers, and documents.”        Laura K. Donohue, The Original Fourth
Amendment, 83 U. Chi. L. Rev. 1181, 1198 (2016). The famous English cases that drove the
Fourth Amendment’s adoption involved government trespasses to rummage through a person’s
letters and private documents. See Entick v. Carrington, 95 Eng. Rep. 807, 807–08, 817–18
(K.B. 1765); Wilkes v. Wood, 98 Eng. Rep. 489, 491, 498–99 (C.P. 1763). And there can be no
better “analogy from principle to new technology” than from yesterday’s mail to today’s email.
Ackerman, 831 F.3d at 1308. As our court has explained, “[e]mail is the technological scion of
tangible mail, and it plays an indispensable part in the Information Age.” Warshak, 631 F.3d at
286.

       Jones thus leads us to consider how courts treated mailed items at the time of the
founding or, perhaps more importantly given Schihl’s status as a state officer, at the time of the
Fourteenth Amendment. This inquiry again helps Miller at first blush. In Ex parte Jackson,
96 U.S. 727 (1877), the Court noted that the right “against unreasonable searches and seizures
extends to” “letters” and “sealed packages” “closed against inspection, wherever they may be.”
Id. at 733. A governmental opening of sealed mail required a warrant, confirming that this
intrusion was a “search” under a historical understanding. Id. This conclusion comported with a
long tradition. Before then, Thomas Cooley had opined that any “proposition to permit letters to
be opened at the discretion of a ministerial officer, would be met with general indignation.”
Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest upon the
Legislative Power of the States of the American Union 306–07 n.2 (1868). And the first
Congress had made it a crime for postal employees to “unlawfully” “open[] any letter, packet,
bag or mail of letters[.]” Act of Feb. 20, 1792, § 16, 1 Stat. 232, 236. Here, moreover, the files
in Miller’s email might be analogized to “sealed” letters—such that Schihl’s “opening” of the
files could be characterized as a “trespass to chattels” and an illegal “search.” See Ackerman,
831 F.3d at 1307–08. After all, “[o]utside of a few narrow exceptions,” federal law prohibits
providers from disclosing emails to third parties without the “consent of one of the
communicating parties[.]” William Baude & James Y. Stern, The Positive Law Model of the
Fourth Amendment, 129 Harv. L. Rev. 1821, 1875–76 (2016).
 No. 18-5578                          United States v. Miller                            Page 25


       Yet Miller’s reliance on Jones’s property-based approach encounters trouble when we
consider who committed any trespass (and so any “search”) in this case. The rule that the Fourth
Amendment does not protect against private searches precedes the expectation-of-privacy test
applied in Jacobsen by decades, so the Court was using the earlier “common-law trespass”
approach when it adopted this rule. See Jones, 565 U.S. at 405; Burdeau, 256 U.S. at 475. And
the rule applied even when a private party committed a trespass. In Burdeau, for example,
parties had illegally “blown open” the safes in which a suspect had kept his private letters and
documents and given these papers to the government. 256 U.S. at 473–74. Although the Court
suggested that this suspect had “an unquestionable right of redress against those who illegally
and wrongfully took his private property,” it found that the government’s use of his papers did
not violate the Fourth Amendment (with nary a suggestion that the government needed a warrant
to view them).    Id. at 475.   Even Jackson, while acknowledging the need for a warrant,
recognized that the government could obtain evidence about sealed mail in other ways, such “as
from the parties receiving the letters or packages, or from agents depositing them in the post-
office, or others cognizant of the facts.” 96 U.S. at 735. Here then, if Google’s hash-value
matching is akin to a party “opening” a letter, Google might be the one that engaged in the
trespass. And the government’s later review of the already opened files might not be considered
a search—or at least not an unreasonable one. Cf. Morgan, 903 F.3d at 571–72 (Thapar, J.,
concurring); Restatement (First) of Torts § 253 (Am. L. Inst. 1934).

       At day’s end, Jacobsen does not permit us to consider this subject further. If Detective
Schihl’s viewing of the files would qualify as a “search” under Jones’s trespass approach, the
DEA agent’s examination of the box in that case would also qualify.            The Tenth Circuit
suggested that, after Jones, the Supreme Court might today “find that a ‘search’ did take place”
in Jacobsen. Ackerman, 831 F.3d at 1307. But the fact remains that Jacobsen held that a search
did not occur. 466 U.S. at 118–26. Ackerman’s facts were sufficiently far afield of Jacobsen’s
that the Tenth Circuit found itself unbound by Jacobsen’s rule. 831 F.3d at 1307. Our facts, by
contrast, are on all fours with Jacobsen’s (when updated for this new technology). Reddick, 900
F.3d at 637–39. No matter how this case should be resolved under a trespass approach, then, our
instructions from the Supreme Court are clear: “[I]f a precedent of this Court has direct
application in a case, yet appears to rest on reasons rejected in some other line of decisions, the
 No. 18-5578                          United States v. Miller                            Page 26


Court of Appeals should follow the case which directly controls, leaving to this Court the
prerogative of overruling its own decisions.” Agostini v. Felton, 521 U.S. 203, 237 (1997)
(citation omitted). We must follow Jacobsen’s legal rule here.

                                             * * *

       One last point. The Fourth Amendment does not just prohibit unreasonable “searches”; it
also prohibits unreasonable “seizures.” Miller raises no separate claim that Schihl engaged in an
unreasonable “seizure” through his “assertion of dominion and control over” the digital files sent
by Google. Jacobsen, 466 U.S. at 120. (Schihl presumably had a right to seize the files if his
viewing of them did not violate the Fourth Amendment because police may confiscate items that
“are evidence of a crime or contraband.” Soldal v. Cook County, 506 U.S. 56, 68 (1992).) We
thus need not consider how the Fourth Amendment’s seizure rules should extend to digital
information that “can be copied repeatedly, instantly, and freely,” “zipped around the world in a
split second,” and “stored anywhere and without cost.” Orin S. Kerr, Applying the Fourth
Amendment to the Internet: A General Approach, 62 Stan. L. Rev. 1005, 1014 (2010).

                                      III. Sixth Amendment

       Miller next argues that the district court violated the Sixth Amendment’s Confrontation
Clause by admitting NCMEC’s CyberTipline Report into evidence. He may be correct that the
admission of certain portions of this report violated the Confrontation Clause. But his claim fails
because he challenges only automated portions that did not.

                                                A

       The Confrontation Clause gives “the accused” in “all criminal prosecutions” the right “to
be confronted with the witnesses against him[.]” U.S. Const. amend. VI. This clause prohibits
the government from introducing some out-of-court statements by individuals who do not testify
at trial and whom the defendant has not had the opportunity to “confront.” See Crawford v.
Washington, 541 U.S. 36, 50–54 (2004). Yet the clause does not bar the use of all such hearsay.
Its text gives the defendant a right to cross-examine “witnesses,” not “speakers.” A “witness” is
one who provides “[t]estimony,” that is, “[a] solemn declaration or affirmation made for the
 No. 18-5578                           United States v. Miller                             Page 27


purpose of establishing or proving some fact.” Id. at 51 (quoting 2 Noah Webster, An American
Dictionary of the English Language (1828)). The nature of an out-of-court statement thus
determines whether the clause gives the defendant a right to cross-examine the person who made
it. If an out-of-court statement is akin to “testimony,” the clause prohibits the government’s use
of the statement unless the person who made it is unavailable to testify and the defendant has had
a prior opportunity for cross-examination. See id. at 52, 68. If an out-of-court statement is not
akin to testimony, the clause falls to the side and leaves the statement’s admissibility to the rules
of evidence. See Ohio v. Clark, 576 U.S. 237, 244–45 (2015).

        The constitutional dividing line between admissible and inadmissible hearsay thus turns
on the difference between “testimonial” and “nontestimonial” statements.             To distinguish
between these two types of statements, the Supreme Court has adopted a “primary-purpose” test.
See Davis v. Washington, 547 U.S. 813, 822 (2006). The Court has described this test in varying
ways. It has sometimes noted that a statement made during an out-of-court conversation is
testimonial when, “in light of all the circumstances, viewed objectively, the ‘primary purpose’ of
the conversation was to ‘creat[e] an out-of-court substitute for trial testimony.’” Clark, 576 U.S.
at 245 (quoting Michigan v. Bryant, 562 U.S. 344, 358 (2011)). It has other times noted that an
out-of-court statement is testimonial if it has “a ‘primary purpose’ of ‘establish[ing] or prov[ing]
past events potentially relevant to later criminal prosecution.’” Bullcoming v. New Mexico, 564
U.S. 647, 659 n.6 (2011) (quoting Davis, 547 U.S. at 822). Either way, the prime example of
this sort of out-of-court testimony is a person’s statement to the police about a crime during a
formal interrogation. See Crawford, 541 U.S. at 53. Conversely, a person does not give
“testimony” when, for example, the person calls 911 to request help during an emergency. See
Davis, 547 U.S. at 827–29. The “primary purpose of [that] interrogation is to enable police
assistance to meet an ongoing emergency,” not to establish a prior fact or create trial evidence.
Id. at 822.

        This dividing line extends to statements made in reports. On the one hand, a formal
report created for the purpose of proving a fact at trial is testimonial, and a defendant has the
right to cross-examine the report’s author. See Bullcoming, 564 U.S. at 657–58. Laboratory
reports made for trial are good examples of these “testimonial” reports. In a drug-trafficking
 No. 18-5578                           United States v. Miller                            Page 28


trial, the Supreme Court held that the government could not introduce an analyst’s sworn report
asserting that a substance connected to the defendant was cocaine.          See Melendez-Diaz v.
Massachusetts, 557 U.S. 305, 309–11 (2009). And in a drunk-driving trial, the Court held that
the government could not use an analyst’s formal, signed certificate asserting that a blood-
alcohol test showed the defendant’s blood-alcohol level. See Bullcoming, 564 U.S. at 658–65.

          On the other hand, a report written for a purpose unrelated to creating evidence or
proving past events is generally nontestimonial. Business records are the best examples of these
reports. Those records are generally admissible without cross-examination of their authors
because they are “created for the administration of an entity’s affairs and not for the purpose of
establishing or proving some fact at trial[.]” Id. at 659 n.6 (quoting Melendez-Diaz, 557 U.S. at
324). Even some lab reports might fall on this nontestimonial side of things. See Williams v.
Illinois, 567 U.S. 50, 58 (2012) (plurality opinion). In Williams, a fractured Supreme Court
found nontestimonial a report that contained “a male DNA profile produced from semen taken
from [the vaginal] swabs” of a rape victim. Id. at 59. A four-Justice plurality reasoned that the
report was nontestimonial because its primary purpose was “to catch a dangerous rapist who was
still at large,” not to prove a fact for trial. Id. at 84. Justice Thomas relied on a different
rationale. He reasoned that this DNA report (unlike the reports in Bullcoming and Melendez-
Diaz) was nontestimonial because it lacked sufficient solemnity. Id. at 111–12 (Thomas, J.,
concurring in the judgment). Although signed by reviewers, the report nowhere “attest[ed] that
its statements accurately reflect[ed] the DNA testing processes used or the results obtained.” Id.
at 111.

                                                 B

          Miller challenges the admission of the CyberTipline Report under these rules. Recall that
this report had three sections with three “authors.” In Section A, Google identified the date that
the Gmail account uploaded the child-pornography files and the IP addresses used to access this
account. Rep., R.33-2, PageID#169–71. Section A describes itself as an “Automatic Report,”
id., PageID#169, and Miller does not dispute the government’s claim that no Google employee
manually entered information into this section.       Lindsey Olson, the NCMEC director who
oversees the CyberTipline program, added that NCMEC could not change anything in this
 No. 18-5578                          United States v. Miller                          Page 29


section.   Olson Tr., R.105, PageID#1088.       In Section B, NCMEC’s systems automatically
recorded the results of an automated search for the location of the Google-provided IP addresses.
Rep., R.33-2, PageID#172–73.       This section listed Fort Mitchell as the location of the IP
addresses, included the same longitude and latitude coordinates for both IP addresses, and
identified Time Warner Cable as the internet service provider. Id. In Section C, an NCMEC
analyst recorded the results of a manual search for public information connected to the Gmail
account. Id., PageID#173–77. The analyst also attached a printout of a profile page with a
picture of “Bill M” from the social-media website “Tagged.” Id., PageID#177.

       Miller argues that the admission of this report violated the Confrontation Clause because
it was testimonial and he did not have the opportunity to cross-examine the NCMEC analyst
about the location information in Section B. Miller may well be correct that the NCMEC
analyst’s statements were testimonial, but he is wrong in concluding that this fact gave him a
right to cross-examine the analyst about statements that the analyst did not make.

       Start with the analyst’s statements in Section C describing the results of the analyst’s
manual searches. Were they testimonial? It might depend on which of the Supreme Court’s
varied “primary-purpose” tests we apply.      As noted, sometimes the Court has described a
testimonial statement as one made with the general “purpose of establishing or proving some
fact.” Melendez-Diaz, 557 U.S. at 310 (quoting Crawford, 541 U.S. at 51). When the test is
defined this way, Miller has good grounds to conclude that the analyst’s statements qualify. The
analyst knew that a child-pornography crime likely had been committed and was searching
public information to establish the identity of the suspect who had used the incriminating Gmail
account. When the analyst noted that this email was associated with a profile page on a social-
media site, the analyst made that statement “for the purpose of establishing” that very fact—that
this email address was connected to “Bill M.” on “Tagged.” Id. And, considered objectively,
the analyst well knew that this information would be shared with investigating police. For
essentially these reasons, the First Circuit held in a similar case that Yahoo reports sent to
NCMEC and NCMEC reports sent to police both are testimonial. See Cameron, 699 F.3d at
642–52.
 No. 18-5578                          United States v. Miller                             Page 30


       Yet the Supreme Court has sometimes defined the primary-purpose test more narrowly.
It has noted that a statement is testimonial if it is made with the specific “purpose of creating an
out-of-court substitute for trial testimony.” Clark, 576 U.S. at 250–51 (quoting Bryant, 562 U.S.
at 358). The analyst’s statements might not satisfy this narrower definition. In two ways, the
statements also resemble the report containing a DNA profile that Williams found
nontestimonial. The first way: Like the technicians in Williams, the analyst did not have a
specific target in mind when undertaking the searches.          See 567 U.S. at 84–85 (plurality
opinion). So the analyst might have made the statements “not to accuse [Miller] or to create
evidence for use at trial,” but “to catch” the at-large person who had sent child pornography. Id.
at 84. The second way: In terms of their solemnity, the analyst’s statements are more like the
informal report in Williams than the sworn statements in Melendez-Diaz or the signed certificate
in Bullcoming. The analyst did not sign the report or certify its accuracy. Rep., R.33-2,
PageID#174–77. And the report disclaims its trustworthiness, noting that the “CyberTipline
cannot confirm the accuracy of information found in public records or whether the results are
affiliated with any parties relating to this report.” Id., PageID#174. Justice Thomas’s separate
interpretation thus might also suggest that the statements are nontestimonial. See Williams,
567 U.S. at 111–12 (Thomas, J., concurring in the judgment).

       All of this shows that the Supreme Court may one day need to clarify its primary-purpose
test. Ultimately, however, we need not resolve how this test applies to the NCMEC analyst’s
own statements. That is because Miller raises no objection to his inability to cross-examine the
analyst about the statements in Section C. Rather, Miller objects that he could not cross-examine
the analyst about the information identifying the location of the Google-provided IP addresses in
Section B.     Miller’s claim that he had a right to confront the analyst about Section B’s
information contains both a factual error and a legal one. Factually, the NCMEC analyst was not
the “speaker” who made the statements in Section B. As Olson testified, NCMEC’s systems
automatically generated this information once NCMEC received the report. Olson Tr., R.95,
PageID#541–42.

       Legally, the admissibility of this information turns on the rules of evidence, not the
Confrontation Clause. The clause limits its reach to “witnesses.” U.S. Const. amend. VI. The
 No. 18-5578                         United States v. Miller                            Page 31


word “witness” has a common meaning covering “[o]ne” (i.e., a person) “who gives testimony.”
Webster, supra, American Dictionary; see 2 T.E. Tomlins, The Law Dictionary 986 (1810). The
backdrop against which the clause was enacted also confirms that it existed to prevent the use of
a person’s out-of-court statements to convict the defendant. Crawford, 541 U.S. at 43–50. This
text and history show that the clause encompasses statements by people, not information by
machines. A computer system that generates data and inputs the data into a report cannot be
described as a “witness” that gives “testimony.” If the system were the witness, how would the
government make it available for cross-examination? Would it have to be asked questions in
computer code?

       Unsurprisingly, courts have agreed that the Confrontation Clause does not apply to
information generated by machines. See United States v. Summers, 666 F.3d 192, 202–03 (4th
Cir. 2011); United States v. Lamons, 532 F.3d 1251, 1263–65 (11th Cir. 2008); United States v.
Moon, 512 F.3d 359, 362 (7th Cir. 2008). Relatedly, they have recognized that machine-
generated information does not qualify as “hearsay” under the rules of evidence because the
information is not a statement by a person. See Fed. R. Evid. 801(a)–(c); see, e.g., United States
v. Channon, 881 F.3d 806, 810–11 (10th Cir. 2018); United States v. Lizarraga-Tirado, 789 F.3d
1107, 1109–10 (9th Cir. 2015). This precedent extends to the data produced by NCMEC’s
systems.

       Perhaps Miller could respond that the computer coder who developed the program that
performs these functions should be subject to cross-examination about the program’s reliability.
Bullcoming, for example, rejected the argument that the “machine” performing the blood-alcohol
test was the “speaker” when the analyst himself stated that he had performed the test on the
machine and described the results. See 564 U.S. at 659–61. And the Eighth Circuit has noted
that “[m]achine-generated records . . . can become hearsay when developed with human input.”
United States v. Juhic, 954 F.3d 1084, 1089 (8th Cir. 2020). But neither Bullcoming nor
Melendez-Diaz can be extended as far as Miller needs. Both cases held only that an analyst who
used a machine to perform a test and who made statements about the results must be subject to
cross-examination over the statements. Melendez-Diaz disclaimed any broader notion that the
Confrontation Clause reached everyone “whose testimony may be relevant in establishing
 No. 18-5578                         United States v. Miller                           Page 32


the . . . accuracy of the testing device” used in a case. 557 U.S. at 311 n.1. And Bullcoming
nowhere suggested that the clause gave the defendant the right to cross-examine the creator of
the “gas chromatograph machine” (the machine that tested the blood-alcohol level). 564 U.S. at
654.

       The same logic applies here. The Confrontation Clause does not give Miller a right to
cross-examine the individuals who created NCMEC’s systems. And Miller identifies no other
individuals like the analysts in Bullcoming and Melendez-Diaz who performed specific tests and
made statements about their results. Here, the systems automatically performed the “search” (or
“test”) for the location of the IP addresses. And they automatically recorded the results (or
“statements”) in Section B. This case involved no “human input” because the NCMEC analyst
undertook neither the search nor the recording. Juhic, 954 F.3d at 1089. Miller thus had no
Confrontation Clause right to cross-examine the analyst about the information in Section B.

                                               C

       In response, Miller does not challenge the legal point that data from computers are not
“testimony” from “witnesses.” Rather, he challenges the factual point that NCMEC’s systems
automatically imported the location information into Section B. According to Miller, the record
leaves “entirely unclear” whether the NCMEC analyst helped. Not so. As Miller’s support, he
cites Olson’s background testimony that when NCMEC receives a report, “the analysts may add
additional value to” it and “may review the information that’s been provided and try to locate or
provide a location.” Olson Tr., R.105, PageID#1080. Yet Olson clarified that the analysts
historically had to search for the geographic area of IP addresses, but that Section B was
“basically automating” “a lot of those things that [analysts] used to do” manually.           Id.,
PageID#1092. She went on: “[T]he system is able to take the IP address, [and] use publicly
available tools to geo locate the IP address.” Id., PageID#1093. Another NCMEC witness at an
earlier stage of the case confirmed that “NCMEC systems performed a publicly-available WhoIs
lookup related to the [two] IP addresses reported by Google.”            Shehan Decl., R.33-6,
PageID#196. Section B itself shows that it contained automated information. The report’s table
of contents describes “Section B” as “Automated Information Added by NCMEC Systems.”
Rep., R.33-2, PageID#168, 172. Section B then notes: “The information found in Section B of
 No. 18-5578                           United States v. Miller                             Page 33


this CyberTipline Report has been automatically generated by NCMEC Systems.”                     Id.,
PageID#172. The record is clear: NCMEC’s systems automatically produced the information
about which Miller complains.

       That this information was automated dooms Miller’s reliance on the First Circuit’s
decision in Cameron. As noted, Cameron held that statements in reports that Yahoo provided to
NCMEC and that NCMEC provided to the police were testimonial. 699 F.3d at 642–52. But
Cameron made clear that the Yahoo reports “were made by a person with knowledge of their
contents”; they were not made by a computer system. Id. at 642 (emphasis added). And
Cameron made clear that an “NCMEC employee” had prepared the CyberTipline Reports at
issue. Id. at 651.

       That this information was automated also dooms Miller’s claimed prejudice from the lack
of cross-examination. He argues that he was harmed by his inability to cross-examine the
analyst about the information in Section B because some of this information may have been
exculpatory. Specifically, Miller’s counsel used the identified longitude and latitude coordinates
to do his own manual “geolocation,” and counsel’s research allegedly revealed that the
coordinates pinpointed to a location other than Miller’s home. Appellant Br. 26 & Ex. A. Miller
argues that the analyst’s failure to testify barred him from engaging in any inquiry on this critical
subject. Yet again, the analyst did not input these coordinates into Section B, so Miller had no
Confrontation Clause right to cross-examine the analyst about statements the analyst did not
make. And nothing prevented Miller from cross-examining NCMEC’s director (Olson) about
the accuracy of its systems or how those systems chose these coordinates. The district court
indicated that it would have allowed Miller’s counsel to pursue this line of questioning with
Olson. Tr., R.97, PageID#902.

       Miller’s counsel decided against this cross-examination not because the analyst failed to
testify but for a strategic reason: Olson did not mention the coordinates or suggest that they
identified Miller’s home. Id. Yet the government unfairly undermined this strategy, Miller
rightly notes, when its counsel argued during closing that the longitude and latitude coordinates
had been “[t]he defendant’s house.” Id., PageID#891. The government concedes that this
statement had no basis in evidence. But the Confrontation Clause does not regulate an improper
 No. 18-5578                          United States v. Miller                            Page 34


closing argument. That is the domain of the Due Process Clause (or our general supervisory
powers). See Donnelly v. DeChristoforo, 416 U.S. 637, 642–45 (1974). And Miller asserted no
due-process or prosecutorial-misconduct challenge to the government’s argument until his reply
brief. That came too late. See Island Creek Coal Co. v. Wilkerson, 910 F.3d 254, 256 (6th Cir.
2018).

                                 IV. Sufficiency of the Evidence

         Miller ends with the claim that the government presented insufficient evidence to convict
him. To succeed on this claim, Miller must show that no “rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.” United States v. Potter, 927
F.3d 446, 453 (6th Cir. 2019) (citation omitted). Miller does not dispute that a rational jury
could have found that someone committed the essential elements of the charged child-
pornography offenses beyond a reasonable doubt. He asserts only that no rational jury could
have found that he committed those offenses given the other evidence implicating his brother—
Fred Miller.

         This argument misunderstands our standard of review. We readily agree that Miller
presented some evidence pointing to his brother Fred. A few emails sent to the Gmail account,
for example, were addressed to Fred about a cellphone rebate, and Fred visited Miller’s home
once a week or so. But simply because another jury might have harbored doubt based on this
evidence does not allow us to overturn the jury’s verdict that Miller was the guilty party. On a
sufficiency-of-the-evidence challenge, we consider only whether “the government’s case was so
lacking that it should not have even been submitted to the jury.” Musacchio v. United States,
136 S. Ct. 709, 715 (2016) (citation omitted). That “limited review” bars us from reweighing the
evidence or deciding for ourselves whether Miller or the government put on the more convincing
case. United States v. Maya, 966 F.3d 493, 499 (6th Cir. 2020) (quoting Musacchio, 136 S. Ct.
at 715). We ask merely whether Miller’s jury behaved irrationally in concluding beyond a
reasonable doubt that he rather than Fred committed these crimes, drawing all reasonable
inferences in the government’s favor. See United States v. Braswell, 704 F. App’x 528, 539–40
(6th Cir. 2017).
 No. 18-5578                         United States v. Miller                           Page 35


       The government more than met its burden under these rules.          Substantial evidence
pointed to Miller rather than Fred as the person who committed the child-pornography offenses.
Consider the emails. Google’s records listed the subscriber for the Gmail account as “Bill
Miller.” Many emails and messages sent from this account also propositioned women using the
same story. A person named “Bill” would, among other things, allege that his wife “Tania” had
died (Tania is the name of Miller’s wife), and would send personal photos of Miller (not his
brother). This account was also connected to a “Tagged” social-media profile that included
Miller’s picture. And the IP address for the July 9 email matched a Time Warner Cable
subscription from Miller’s house, not Fred’s.

       Next consider the external hard drive with the child-pornography files. It was found at
Miller’s house, not Fred’s. In an interview with Detective Schihl, Miller admitted that he owned
the hard drive and that it contained child pornography (although he claimed that it had been on
the drive when he bought it a year earlier). That hard drive, which had child pornography neatly
catalogued in file folders with names like “incest” or “pre-teen,” contained a file folder named
“me” with pictures of Miller. And it had Skype messages asking for child pornography using the
display name “Bill Miller.” A forensic examination also revealed that the child-pornography
folders were created on the hard drive just a week before the July 9 email, not a year before as
Miller had claimed.

       Against this evidence, Miller cites United States v. Lowe, 795 F.3d 519 (6th Cir. 2015).
There, the government learned that an IP address at the home of the defendant, James Lowe, was
sharing child pornography over a peer-to-peer network. Id. at 520. Lowe lived at this home with
his wife and an adopted child. Id. The police searched the home and found a laptop that
contained substantial child pornography. Id. at 521. After a jury convicted Lowe of various
child-pornography offenses, we held that the evidence was insufficient to prove that Lowe had
knowingly downloaded the child-pornography onto the laptop. Id. at 523. We relied on the fact
that Lowe “shared his home with two other people, both of whom could access” the laptop and
the peer-to-peer file-sharing program without entering passwords.          Id.   Critically, no
circumstantial evidence—for example, the laptop’s browser history—suggested that it was Lowe
rather than the others who had used this laptop to download child pornography. Id. at 523–24.
 No. 18-5578                            United States v. Miller                            Page 36


          “Simply put, this case is not at all like . . . Lowe.” United States v. Niggemann, 881 F.3d
976, 981 (7th Cir. 2018). The circumstantial evidence here, unlike the circumstantial evidence
there, sufficed for a rational jury to exclude Fred beyond a reasonable doubt. See United States
v. Clingman, 521 F. App’x 386, 395–96 (6th Cir. 2013). In other cases rejecting sufficiency
challenges like Miller’s, courts have pointed to such circumstantial evidence as the fact that the
incriminating account (like the Gmail account) was registered to the defendant. See Niggemann,
881 F.3d at 980. These cases have also pointed to the fact that a profile page of a relevant
account included the defendant’s picture (like the “Tagged” account) or the fact that the emails
sent from a relevant account included “identifying photographs” and used the defendant’s name
(like many of the emails from the Gmail account). See United States v. Woerner, 709 F.3d 527,
536–37 (5th Cir. 2013); see also United States v. Farnum, 811 F. App’x 18, 20 (2d Cir. 2020)
(order). And these cases have pointed to the defendant’s own statements that he possessed the
child pornography (like the statements that Miller made to Detective Schihl). Woerner, 709 F.3d
at 537.

          We affirm.